Citation Nr: 1014132	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for an upper back 
injury.

3.  Entitlement to service connection for a neck injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The claims file has since 
been transferred to the RO in Atlanta, Georgia for further 
handling.

The Veteran appeared and testified at a February 2010 Travel 
Board hearing held at the Atlanta RO.  At that time, 
additional evidence was submitted by the Veteran which was 
accompanied by a waiver of RO review, validly executed 
pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been 
incorporated into the claims file.  The issues framed above 
now come before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2010 Travel Board hearing, the Veteran 
testified that he has applied with the Social Security 
Administration (SSA) for disability benefits in connection 
with his spine disorder.  He also testified that he is 
presently receiving medical treatment for his spine disorder 
at the VA medical center in Decatur, Georgia.  The Veteran's 
testimony in that regard is supported by a January 2010 
letter from his VA treating physician which also indicates 
ongoing VA treatment.  Finally, the Veteran asserted that he 
has experienced continuous symptoms in his neck and back 
since 1977.  Service treatment records indicate that the 
Veteran was treated for neck pain during service in July 
1977.

To date, no efforts have been made by VA to obtain the 
Veteran's records from SSA.  VA treatment records have been 
obtained, however, the records incorporated into the claims 
file pertains only to treatment received by the Veteran 
through only January 2008.  Despite the Veteran's lay 
assertions of continuity of symptoms since service, he has 
not yet been afforded a VA examination to determine the 
nature and etiology of his spine disorder of the neck, upper 
back, and low back.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies, 
including the Social Security Administration (SSA).  VA is 
required to make as many requests as are necessary to obtain 
such records, and may end such efforts only if it concludes 
that the records sought do not exist or that further efforts 
to obtain such records would be futile.  Cases in which VA 
may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the requested records do not exist or that the custodian 
does not have them.  In this case, where the Veteran's SSA 
records are likely to contain additional evidence that is 
relevant to the issues of current disability and medical 
causation for that disability, efforts should be made to 
obtain those records.

38 C.F.R. § 3.159(c)(1) requires VA to also make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or that a 
follow-up attempt would be futile.  If VA receives a response 
showing that subsequent requests to this or another custodian 
could result in obtaining the records sought, then reasonable 
efforts will include an initial request, and if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  In 
this case, efforts should be made to obtain the Veteran's 
complete records for treatment at the VA medical center in 
Decatur, Georgia since January 2008.

Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded where such an examination "is necessary to make 
a decision on the claim."  A VA examination is "necessary" 
where the evidence, after taking into consideration all 
information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, the Veteran's 
lay testimony asserts continuous neck and back symptoms since 
his active duty service.  The United States Court of Appeals 
for Veterans Claims has held that claimants are competent to 
report symptoms that are non-medical in nature.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's lay 
testimony of continuous neck and back symptoms since service, 
he should be scheduled for a VA examination for the purpose 
of evaluating the nature and etiology of his current neck, 
upper back, and low back disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the VA medical 
center in Decatur, Georgia and request 
records for all treatment rendered to the 
Veteran since January 2008.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The RO should contact SSA and request 
the Veteran's social security records 
associated with his pending disability 
claim.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed disabilities in 
his neck, upper back, and low back.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed neck, upper 
back, and low back disabilities.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder(s) in the Veteran's neck, upper 
back, and low back is etiologically 
related to the Veteran's period of active 
service, including his reported in-service 
neck injury in July 1977.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  In expressing the 
requested opinions and conclusions, the 
examiner should consider and address the 
Veteran's reported July 1977 in-service 
neck injury, private and VA post-service 
treatment, and testimony given at his 
February 2010 Travel Board hearing 
concerning his 2004 automobile accident, 
2004 work-related accident, and continuity 
of symptoms since 1977.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for low 
back injury, upper back injury, and neck 
injury should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



